UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA
________________________________
                                 )
JORIE WIMBISH, et al.,           )
                                 )
               Plaintiffs,       )
                                 )
          v.                     ) Civil Action No. 15-1429 (EGS)
                                 )
DISTRICT OF COLUMBIA,            )
                                 )
               Defendant.        )
________________________________)
                                 )
JORIE WIMBISH, et al.,           )
                                 )
               Plaintiffs,       )
                                 )
          v.                     ) Civil Action No. 15-2182 (EGS)
                                 )
DISTRICT OF COLUMBIA,            )
                                 )
               Defendant.        )
________________________________)

                       MEMORANDUM OPINION

     Pending before the Court is plaintiff Jorie Wimbish’s

motion for attorneys’ fees and costs pursuant to the attorneys’

fees provision of the Individuals with Disabilities Education

Act (“IDEA”), 20 U.S.C. § 1400 et seq. Ms. Wimbish seeks to

recover attorneys’ fees and costs arising from her successful

obtainment of a “stay-put” order from this Court. That stay-put

order mandates that the District of Columbia fund the entirety

of the costs arising from Ms. Wimbish’s minor daughter, J.W.,

attending the Stuart Hall School during the pendency of an



                                1
underlying IDEA case between Ms. Wimbish and the District of

Columbia Public Schools (“DCPS”).

     Upon consideration of the motion, the response and reply

thereto, the parties’ supplemental briefs, the entire record,

and for the reasons stated below, Ms. Wimbish’s motion is

GRANTED IN PART and DENIED IN PART. The Court finds that the

“reasonable hourly rates” proposed by Ms. Wimbish are

appropriate, but will not, at this juncture, order reimbursement

for her attorneys’ preparation of the instant motion for

attorneys’ fees; Ms. Wimbish has indicated that she plans to

file a supplemental motion related to “fees-on-fees” litigation.

Accordingly, the Court ultimately awards Ms. Wimbish $50,795.85.

I.   Background

     The factual background of this case is set out in Wimbish

v. District of Columbia, 153 F. Supp. 3d 4 (D.D.C. 2015) and

will not be rehashed in full again here. In most relevant part,

prior to the 2014-2015 school year, Ms. Wimbish enrolled J.W.——

who had been deemed eligible for special education services

under the IDEA——at Stuart Hall School, a private boarding school

in Staunton, Virginia. 153 F. Supp. 3d at 7. On January 5, 2015,

Ms. Wimbish filed an IDEA administrative due process complaint

with the Office of Dispute Resolution of DCPS alleging that DCPS

had failed to develop an appropriate individualized education

program (“IEP”) for J.W. for the 2014-2015 school year and had

                                2
failed to propose an adequate school placement. Id. The

complaint sought reimbursement from DCPS for J.W.’s cost of

attendance at Stuart Hall. Id.

     In a March 29, 2015 decision, an administrative Hearing

Officer concluded that DCPS had denied J.W. a free appropriate

public education (“FAPE”) for the 2014-2015 school year and

ordered DCPS to fund 50% of Stuart Hall expenses for that school

year. Id. at 8. The Hearing Officer relied on alternative bases

to conclude that J.W. had been denied a FAPE. First, if J.W.’s

most recent IEP——one that the parties had developed at a June

2014 meeting and one that Ms. Wimbish believed was not a mere

draft but rather was a final, operative IEP, id. at 7——was

operative, it was improper because it provided J.W. with an

inappropriately restrictive program. Id. at 8. Alternatively, if

the June 2014 IEP was just a “draft” IEP, as DCPS had argued,

then J.W. had improperly not been provided an IEP for the 2014-

2015 school year. Id. at 8. The Hearing Officer also found that

Ms. Wimbish’s enrollment of J.W. at Stuart Hall was proper, but

only mandated that DCPS cover 50% of the Stuart Hall expenses

because, following the June 2014 IEP meeting, Ms. Wimbish had

refused to meet with DCPS to rewrite or revise the IEP that had

been prepared at the June 2014 meeting. Id. at 8.

     After the 2014-2015 school year ended, DCPS contacted Ms.

Wimbish to schedule a meeting to prepare J.W.’s IEP for the

                                 3
2015-2016 school year. Id. But at their August 18, 2015 meeting,

DCPS informed Ms. Wimbish that J.W. was no longer eligible for

special education services. Id. Accordingly, DCPS explained that

the meeting would not result in an updated IEP but rather would

be aimed at developing a plan for accommodations under § 504 of

the Rehabilitation Act of 1973. Id. at 8-9. Surprised by this

turn of events, Ms. Wimbish asked that the meeting be adjourned,

but DCPS continued the meeting in her and her counsel’s absence

and developed a § 504 plan for J.W. Id. at 9.

     On August 20, 2015, Ms. Wimbish filed an administrative due

process complaint challenging J.W.’s removal from special

education services. Id. at 9. Upon learning that DCPS did not

intend to fund any portion of J.W.’s placement at Stuart Hall

during the pendency of this IDEA case, Ms. Wimbish filed a

motion for a stay-put injunction in this Court on September 1,

2015. Id. The IDEA’s “stay-put provision” requires a local

educational agency to maintain a child in his or her “current

educational placement” during the pendency of IDEA

administrative and judicial proceedings. Id. at 9-10 (citing 34

C.F.R. § 300.518(a)). This Court granted Ms. Wimbish’s motion,

as it determined that Stuart Hall is J.W.’s “current educational

placement” and that the District is obligated to fund 100% of

J.W.’s attendance at Stuart Hall, retroactive to the

commencement of the 2015-2016 school year, during the pendency

                                4
of all administrative and judicial proceedings arising from Ms.

Wimbish’s August 20, 2015 administrative due process complaint.

Id. at 10-13.

      On November 16, 2015, a Hearing Officer issued a decision

concerning Ms. Wimbish’s August 20, 2015 due process complaint,

and Ms. Wimbish’s partial appeal of that decision, filed in this

Court on December 16, 2015, remains pending following the

conclusion of briefing on February 9, 2017. 1 See id. at 9 n.4.

Meanwhile, in January 2016, Ms. Wimbish filed a motion for

attorneys’ fees and costs related to the stay-put portion of

this litigation. See Mot. for Attorneys’ Fees, ECF No. 17. That

motion is ripe and ready for the Court’s adjudication.

II.   Analysis

      The IDEA provides that a court “in its discretion, may

award reasonable attorneys’ fees . . . to a prevailing party who

is the parent of a child with a disability.” 20 U.S.C. §

1415(i)(3)(B)(i). Although this Court has yet to rule on Ms.

Wimbish’s partial appeal of the Hearing Officer’s November 16,

2015 decision, the District does not dispute that Ms. Wimbish is

“a prevailing party who is the parent of a child with a

disability” as concerns the stay-put portion of this IDEA


1 The Court consolidated Ms. Wimbish’s partial appeal of the
Hearing Officer’s decision with the case in which her motion for
a stay-put injunction had earlier been filed. Wimbish, 153 F.
Supp. 3d at 9 n.4.
                                 5
litigation. See generally Def.’s Opp. to Pl.’s Mot. for

Attorneys’ Fees (“Def.’s Opp.”), ECF No. 18 (omitting any

argument that Ms. Wimbish is not a “prevailing party”); see also

Douglas v. District of Columbia, 67 F. Supp. 3d 36, 41-42

(D.D.C. 2014) (holding that a party that obtained a stay-put

order was a “prevailing party”); Laster v. District of Columbia,

No. 05-1875, 2006 WL 2085394, at *2-3 (D.D.C. July 25, 2006)

(same). The dispute here thus narrows to whether the attorneys’

fees that Ms. Wimbish seeks from the stay-put litigation

constitute “reasonable attorneys’ fees.”

     That “reasonable attorneys’ fees” determination depends on

a three-part analysis: “First, the court must determine the

number of hours reasonably expended in litigation. Second, it

must set the reasonable hourly rate. Finally, it must determine

whether use of a multiplier is warranted.” Eley v. District of

Columbia, 793 F.3d 97, 100 (D.C. Cir. 2015) (internal citations

and quotation marks omitted). The District does not challenge

the hours that Ms. Wimbish’s attorneys devoted to the stay-put

litigation, see generally Def.’s Opp., ECF No. 18, and the IDEA

prohibits application of any multiplier. 20 U.S.C. §

1415(i)(3)(C). Accordingly, the dispute here narrows further

still: All that needs to be determined is the attorneys’

“reasonable hourly rate.”



                                6
     “Whether an hourly rate is reasonable turns on three sub-

elements: (1) the attorney[s’] billing practices, (2) the

attorney[s’] skill, experience, and reputation and (3) the

prevailing market rates in the relevant community.” Eley, 793
F.3d at 100 (internal quotation marks omitted). All that is in

dispute here is the prevailing market rates in the relevant

community. See generally Def.’s Opp., ECF No. 18; Pl.’s Reply,

ECF No. 19. Ms. Wimbish contends that she is entitled to be

reimbursed at the rates provided for her attorneys under the

Laffey Matrix maintained by the United States Attorney’s Office

for the District of Columbia (“USAO Laffey Matrix”).2 Pl.’s Mem.

in Supp. of Mot. for Attorneys’ Fees and Costs (“Pl.’s Mem.

Supp.”), ECF No. 17-1 at 6-11. The District, on the other hand,

contends that the rates sought are unreasonably high and

proposes 75% of the USAO Laffey Matrix as the reasonable hourly

rates. Def.’s Opp., ECF No. 18 at 6-11.

     Ms. Wimbish, the fee applicant here, bears the initial

burden of justifying the reasonableness of the rates that she

proposes. Eley, 793 F.3d at 100. She may meet that burden “upon

either of two showings”: First, she can “demonstrate that IDEA


2 “The Laffey Matrix is ‘a schedule of charges based on years of
experience developed in Laffey v. Northwest Airlines, Inc., 572
F. Supp. 354 (D.D.C. 1983), rev’d on other grounds, 746 F.2d 4
(D.C. Cir. 1984), cert denied, 472 U.S. 1021, 105 S. Ct. 3488,
87 L. Ed. 2d 622 (1985).’” Merrick v. District of Columbia, 134
F. Supp. 3d 328, 332 n.1 (D.D.C. 2015).
                                7
proceedings qualify as ‘complex federal litigation,’ to which

Laffey rates presumptively apply.” Second, alternatively, she

“may demonstrate that rates customarily charged by IDEA

practitioners in the District are comparable to those provided

under the US[AO] Laffey Matrix.” Flood v. District of Columbia,

172 F. Supp. 3d 197, 210 (D.D.C. 2016); see also Reed v.

District of Columbia, 843 F.3d 517, 521 (D.C. Cir. 2016)

(describing these “two separate, but inter-related, approaches

to providing evidence of prevailing market rate”).

     The Court finds that Ms. Wimbish has made the second of

these two showings.3 That showing required her to “produce

satisfactory evidence . . . that the requested rates are in line

with those prevailing in the community for similar services by

lawyers of reasonably comparable skill, experience and

reputation.” Eley, 793 F.3d at 100 (internal quotation marks

omitted). The evidence relevant to this inquiry includes

“attorneys’ fee matrices,” like the USAO Laffey Matrix,




3 Because Ms. Wimbish has made the showing that lends itself to
scrutiny of an evidentiary record, the Court has no need to
assess whether she has made the alternative showing, which would
require the Court to go down the rabbit hole of trying to
determine whether Ms. Wimbish has demonstrated that IDEA
litigation is “complex federal litigation.” See Reed, 843 F.3d
at 528 (Tatel, J., concurring) (explaining that whether IDEA
litigation is “complex” is “a legal question that cannot depend
. . . on whether one lawyer has met her burden of proof”).
Accordingly, the parties’ arguments concerning whether IDEA
litigation is “complex federal litigation” will go unaddressed.
                                8
supplemented by “surveys to update them; affidavits reciting the

precise fees that attorneys with similar qualifications have

received from fee-paying clients in comparable cases; and

evidence of recent fees awarded by the courts or through

settlement to attorneys with comparable qualifications handling

similar cases.” Id. at 100-01 (internal quotation marks and

alteration omitted).

     Here, in addition to affidavits from her attorneys, Ms.

Wimbish has submitted nine affidavits from IDEA practitioners in

this jurisdiction that support a finding that full USAO Laffey

rates are the prevailing rates in the community for IDEA

litigation. See V.S. of Douglas Tyrka, ECF No. 17-11 ¶ 5

(stating that Tykra & Associates “has always exclusively charged

rates matching those in the adjusted Laffey matrix” and, even

though “Tyrka & Associates has historically primarily

represented clients who cannot afford representation, the firm

has had several clients who pay the firm [Laffey] rates

directly”); V.S. of Diana M. Savit, ECF No. 17-12 ¶¶ 13-14

(explaining that her IDEA practice is restricted to paying

clients and that she would not take a case unless she

“reasonably expect[ed] to be awarded an hourly rate of at least

$500, far above the ‘75% of USAO Laffey’ rate”); Decl. of Emily

B. Read, ECF No. 17-9 ¶ 6 (“In its decision on our fees motion,

the Court in [Blackman] awarded me the full Laffey rate . . . .

                                9
All Bazelon Center attorneys billing time on the due process

proceedings and the subsequent federal litigation received the

full Laffey rate . . . .”); Decl. of Elizabeth T. Jester, ECF

No. 17-13 ¶ 12 (“My rate of $520 per hour is equivalent to the

rates set forth in the Laffey matrix for attorneys with 20+

years of experience.”); V.S. of Maria G. Mendoza, ECF No. 17-14

¶ 12 (explaining that it is “impossible” to maintain an IDEA

practice when there is a risk that courts will award 75% of USAO

Laffey rates); V.S. of Domiento C.R. Hill, ECF No. 17-15 ¶ 14

(asserting that “the ‘75% USAO’ rate” is “unreasonably low and

below market rates”); V.S. of Alana Hecht, ECF No. 17-16 ¶ 16

(explaining that a below-Laffey $270 per hour rate is

insufficient to maintain an IDEA firm); Decl. of Pierre

Bergeron, ECF No. 17-17 ¶ 13 (“I seek rates congruent with the

rates prevailing in the community based on the USAO Laffey

Matrix.”); V.S. of Nicholas Ostrem, ECF No. 17-10 ¶ 4 (“The

Ostrem Firm has always matched its hourly rates to those in what

is commonly known as ‘the adjusted Laffey matrix’ . . . .”). A

finding that full USAO Laffey rates are the prevailing rates in

the community for IDEA litigation is bolstered by recent, post-

Eley cases that Ms. Wimbish points to where courts in this

District have awarded full USAO Laffey rates. See, e.g., Flood

v. District of Columbia, 172 F. Supp. 3d 197, 214 (D.D.C. 2016)

(Howell, C.J.) (“[A] review of recent IDEA fee awards indicates

                               10
fairly broad support among Judges on this Court for

reimbursement at or above full USAO Laffey rates.”); Merrick v.

District of Columbia, 134 F. Supp. 3d 328, 340 (D.D.C. 2015)

(Berman Jackson, J.). These affidavits and these cases, taken

together, sufficiently demonstrate that full USAO Laffey rates

constitute the prevailing market rates for IDEA litigation in

this jurisdiction.

     Because Ms. Wimbish has carried her burden, the burden

shifts to the District to “‘provide specific contrary evidence

tending to show that a lower rate would be appropriate.’” Flood,
172 F. Supp. 3d at 203 (quoting Covington v. District of

Columbia, 57 F.3d 1101, 1109-10 (D.C. Cir. 1995)). The District

has not carried that rebuttal burden. The District cites

numerous pre-Eley cases where courts in this District applied

75% USAO Laffey rates, Def.’s Opp., ECF No. 18 at 7 n.3, 8 n.4

(collecting cases), and even cites some recent, post-Eley cases

that have done the same. Def.’s Resp. to Pl.’s Suppl. Br.

(“Def.’s Resp.”), ECF No. 44 at 3-4 (citing Taylor v. District

of Columbia, 205 F. Supp. 3d 75 (D.D.C. 2016) (Walton, J.);

Wilhite v. District of Columbia, 196 F. Supp. 3d 1 (D.D.C. 2016)

(Contreras, J.)). But as another court in this District has

explained, “[a]t the end of the day, the Court is left with

cases on both sides of the Laffey divide, but significantly more

concrete evidence from Plaintiff in support of applying standard

                               11
Laffey rates.” Copeland v. District of Columbia, 208 F. Supp. 3d
255, 258 (D.D.C. 2016) (Cooper, J.) (applying full USAO Laffey

rates). That concrete evidence presented by Ms. Wimbish comes in

the form of the recent cases and practitioner affidavits that,

together, demonstrate that full USAO Laffey rates are prevailing

rates in this jurisdiction for IDEA litigation. The District’s

citation to just cases fails to meet its rebuttal burden of

putting on “equally specific countervailing evidence.”

Covington, 57 F.3d at 1109 (emphasis added).

     The District attempts to preempt any consideration as to

whether it has carried its rebuttal burden by essentially making

two arguments as to why Ms. Wimbish has not carried her initial

burden. The first is that Ms. Wimbish has not put on evidence

that full USAO Laffey rates prevail in stay-put litigation

specifically; instead, the affidavits and cases that she relies

on concern IDEA litigation generally. See Def.’s Opp., ECF No.

18 at 5 (citing Douglas v. District of Columbia, 67 F. Supp. 3d
36 (D.D.C. 2014) (awarding 75% USAO Laffey rates to a party that

obtained a stay-put order)); Def.’s Resp., ECF No. 44 at 3

(distinguishing Chief Judge Howell’s recent decision in Flood to

apply full Laffey rates on the basis that the proceedings in

Flood “did not involve a ‘stay-put’ order”). But this attempt to

carve out a sub-sub-market within the sub-market that is IDEA

litigation ignores that the IDEA attorneys’ fees inquiry focuses

                               12
on “IDEA cases generally, without regard to the unique features

of an underlying IDEA proceeding in a particular case.” Flood,
172 F. Supp. 3d at 206; see also Reed, 843 F.3d at 526 (noting

that the D.C. Circuit has “yet to determine whether all aspects

of an IDEA litigation should be treated as a unified whole,

subject to the same prevailing market rate,” but affirming a

District Court that took a uniform approach to discrete portions

of an IDEA litigation). Accordingly, that Ms. Wimbish relies on

affidavits and cases concerning IDEA litigation generally,

rather than stay-put litigation specifically, does not prevent

her from carrying her initial burden.

     The District’s second argument as to why Ms. Wimbish fails

to meet her initial burden focuses on the practitioner

affidavits that Ms. Wimbish has submitted. The District argues

that these affidavits do not specify how many of the affiants’

IDEA fee-paying clients “actually pay Laffey rates.” Def.’s

Opp., ECF No. 18 at 9. The District emphasizes that other courts

in this District have taken issue with affidavits very similar

to the ones submitted in this case because they “only provide[ ]

evidence of the fees the practitioners routinely sought rather

than the precise fees they actually received.” Def.’s Resp., ECF

No. 44 at 3 (citing Taylor, 205 F. Supp. 3d at 85-86); see also

Wilhite, 196 F. Supp. 3d at 7-9; Platt v. District of Columbia,



                               13
168 F. Supp. 3d 253, 266 (D.D.C. 2016) (Kollar-Kotelly, J.). The

Court finds this argument unavailing.

     Douglas Tyrka states in his submission that his firm “has

had several clients who pay the firm [Laffey] rates directly.”

V.S. of Douglas Tyrka, ECF No. 17-11 ¶ 5. Although another court

in this District has called this same statement “general” and

“unsubstantiated,” Platt, 168 F. Supp. 3d at 266, this Court,

respectfully, is of the view that this statement avers “precise

fees” that an attorney has “received from fee-paying clients”

for IDEA litigation. See Eley, 793 F.3d at 101. Similarly, Diana

M. Savit, in her submission, states that she only takes fee-

paying clients and indicates that those clients pay “an hourly

rate of at least $500, far above the ‘75% of USAO Laffey’ rate.”

V.S. of Diana M. Savit, ECF No. 17-12 ¶¶ 13-14. And Emily B.

Read, in her submission, states that in Blackman she and other

attorneys were awarded full Laffey rates. Decl. of Emily B.

Read, ECF No. 17-9 ¶ 6. Other courts in this District have

afforded Ms. Read’s statement limited weight in their analyses

because they have reasoned that Blackman “was not a routine IDEA

matter, but instead was a ‘complex case’ that required a number

of ‘skilled litigators’ to ‘research many novel questions of law

under tight time constraints.’” Platt, 168 F. Supp. 3d at 266;

see also Taylor, 205 F. Supp. 3d at 85-86; Wilhite, 196 F. Supp.
3d at 8. This Court, again, respectfully takes a different view:

                               14
The fees that Ms. Read was awarded in Blackman should not be

discounted due to Blackman’s “complexity.” As stated above, for

purposes of the attorneys’ fees analysis, IDEA cases should be

assessed in a categorical fashion, without distinctions

concerning the “unique features” of one case as compared to

another. Flood, 172 F. Supp. 3d at 206. Thus, Ms. Read’s

averment concerning the full Laffey rates she was awarded in

Blackman constitutes powerful evidence of “recent fees awarded”

by a court in IDEA litigation. See Eley, 793 F.3d at 101. And,

in any event, to the extent that distinctions should be drawn

between IDEA cases based on their “complexity,” this case is

sufficiently similar to Blackman to find Ms. Read’s declaration

quite compelling. Like Blackman, the stay-put litigation here

involved “skilled litigators,” see, e.g., Decl. of Carolyn

Houck, ECF No. 17-5 ¶ 8 (“I have successfully represented

hundreds of clients in more than 1600 due process hearings or

settlement agreements to enforce their rights under the

Individuals with Disabilities Education Improvement Act . . .

.”), “tight time constraints,” see Pl.’s Mot. for Prelim. Inj.,

ECF No. 3 (filed September 1, 2015); Minute Entry of October 9,

2015 (granting stay-put injunction following hearing and

ordering supplemental briefing on the issue of whether the

District is required to fund 50% or 100% of J.W.’s cost of

attendance at Stuart Hall), and “novel questions of law.” See

                               15
Wimbish, 153 F. Supp. 3d at 12-13 (holding that the District is

required to fund 100% of J.W.’s cost of attendance at Stuart

Hall during the pendency of all administrative and judicial

proceedings in this case even though both parties were unable to

identify “an analogous case in support of their position[s]”).

     In short, this Court finds that Ms. Wimbish has submitted

more than enough evidence to carry her initial burden of

demonstrating that full USAO Laffey rates prevail in this

jurisdiction. And, for the reasons stated above, the District

has failed to carry its burden in rebuttal. Accordingly, full

USAO Laffey rates are warranted for Ms. Wimbish’s attorneys’

work on the stay-put litigation in this case.

III. Conclusion

     Full USAO Laffey rates are warranted for Ms. Wimbish’s

attorneys’ work on the motion for a stay-put injunction in this

matter. Accordingly, the Court awards attorneys’ fees at an

hourly rate of $568 for attorney Charles Moran, $504 for

attorney Carolyn Houck, and $315 for attorney Stevie Nabors. 4

     Mr. Moran billed a total of 16.5 hours, but 10 of those

hours were dedicated to preparing the instant motion for

attorneys’ fees. Statement of Account and Costs, ECF No. 19-2.



4 The applicable USAO Laffey Matrix is the one that prescribes
rates for June 1, 2015 to May 31, 2016. See USAO Attorney’s Fees
Matrix –— 2015-2016, ECF No. 19-1.
                                16
Because Ms. Wimbish indicates that she will file a supplemental

motion for “fees-on-fees,” Pl.’s Mem. Supp., ECF No. 17-1 at 11,

reimbursement for the hours dedicated to preparation of the

instant fee motion is better reserved for when the Court

considers the supplemental motion. Accordingly, Mr. Moran’s

total fee for the stay-put litigation equals $3,692 [$568/hour *

6.5 hours].

     Ms. Houck billed a total of 62.7 hours. Statement of

Account and Costs, ECF No. 19-2. 2.1 of those hours were

dedicated to the motion for attorneys’ fees and, for the reason

stated immediately above, will not be factored into the award at

this juncture. Two other hours were dedicated to travel time

which, as the parties agree, only warrants reimbursement at half

of the applicable hourly rate. See Def.’s Opp., ECF No. 18 at

11; Statement of Account and Costs, ECF No. 19-2. Accordingly,

Ms. Houck’s total fee for the stay-put litigation equals

$30,038.40 [($504/hour * 58.6 hours) + (252/hour * 2 hours)].

     Mr. Nabors billed a total of 60.6 hours. Statement of

Account and Costs, ECF No. 19-2. 8.2 of those hours were

dedicated to the motion for attorneys’ fees and, for the reason

stated above, will not be factored into the award at this

juncture. Accordingly, Mr. Nabors’ total fee for the stay-put

litigation equals $16,506 [$315/hour * 52.4 hours].



                               17
     As a result, after $559.45 in uncontested litigation costs

are included, Statement of Account and Costs, ECF No. 19-2, the

District shall pay Ms. Wimbish $50,795.85 as a total award for

the stay-put litigation in this matter.5 An appropriate Order

accompanies this Memorandum Opinion.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          May 3, 2017




5 The Court has no need to address Ms. Wimbish’s argument that
the Court should “apply 20 U.S.C. § 1415(i)(3)(G) and decline to
reduce [Ms. Wimbish’s] attorneys’ fees.” Pl.’s Suppl. Br., ECF
No. 42 at 1. Section 1415(i)(3)(G) states that “[t]he provisions
of [§ 1415(i)(3)(F)] shall not apply in any action or proceeding
if the court finds that the State or local educational agency
unreasonably protracted the final resolution of the action or
proceeding or there was a violation of this section.” Because
the Court concludes that the provisions of § 1415(i)(3)(F) are
not implicated, the Court has no need to prevent the application
of those provisions by means of § 1415(i)(3)(G). In any event,
Ms. Wimbish’s argument——that the District has “unreasonably
protracted” this litigation——is wholly without merit.
                               18